Allowable Subject Matter
1.	Claims 1 and 3-17 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
	Regarding eligibility, in the examiner’s interpretation the other elements recited in the claims use the abstract idea in a manner that place meaningful limitations on the idea so that the claims are more than just a drafting effort to monopolize the idea and the claims provide an improvement to the technology of fuel dispensers.  Thus, the other elements integrate the abstract idea into a practical application and the claims are considered patent eligible.
Regarding novelty and obviousness, the closest prior art (Ringeman et al., US 2010/0325003) discloses many of the recited features of the claimed invention, but it does not show all of them.  Among other things the prior art fails to teach a CRIND apparatus located in the fuel dispenser, comparing transaction messages received from an external forecourt controller to stored message information associated with transaction phases, determining a transaction phase based on a comparison of the received and stored messages, and providing selected alternative content to a user interface based on the determined transaction phase.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.



Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627